            Case 5:19-cv-00232-FB-ESC Document 4 Filed 03/19/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

STEPHEN GRANT and MARY GRANT,                       )
                                                    )
       Plaintiffs,                                  )
                                                    )
V.                                                  )     CIVIL ACTION NO. SA-19-CA-0232-FB
                                                    )
EVEREST REINSURANCE, HEALTH                         )
PLAN INTERMEDIARIES HOLDINGS,                       )
LLC d/b/a HEALTH INSURANCE                          )
INNOVATIONS, and ALLIED                             )
NATIONAL, INC.,                                     )
                                                    )
       Defendants.                                  )

                       COURT ADVISORY CONCERNING DISCOVERY

       As this case begins, the Court wishes to apprise counsel and the parties of the Court's
expectations concerning the conduct of discovery:

       1.       Subject to matters of privilege, the Court expects the parties to engage in full and open
                discovery, laying all cards on the table with the goal being the early and less expensive
                resolution of this dispute for the benefit of the parties. See generally FED. R. CIV. P.
                26(b)(1) and W. DIST. LOC. R. CV-16 and CV-26 through CV-37.

       2.       There will be no Rambo tactics or other forms of elementary school behavior. Simply
                put: Do not play games.

       3.       Make time for earspace, i.e., talking and listening as opposed to texting and emailing.

       4.       If necessary, the Court will require the party wishing to withhold information to present
                those items in camera to the Court. Should it be determined that discovery of those
                items should have been made, the Court will impose appropriate penalties.

       5.       The Court observes, and counsel are well aware, that a trial, appeal and reversal and
                remand for new trial would result in each side being aware of the opponent's evidence.
                It must be produced early in the case, regardless of whether the information is hard
                copy, computerized, etc.

       It is so ORDERED.

       SIGNED this 19th day of March, 2019.


                                         _________________________________________________
                                       FRED BIERY
                                       UNITED STATES DISTRICT JUDGE
